DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 7/15/2022.
Election/Restrictions
Applicant’s election without traverse of Species I and III in the reply filed on 7/15/2022 is acknowledged.
Claims 3, 7, 9, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2022.
Drawings
The drawings are objected to because the various reference terms used in the figures, such as Vtop and Vbot, and not reasonably clear.  Each of the reference terms used in the drawings are difficult to read and not reasonably readily identifiable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  
As to Claim 2,
The phrase “the same material” on line 2 lacks clear antecedent basis because a same material was not previously recited.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 8, 10-12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 1 and 16,
The phrase “the first regulator is adapted to apply a predefined bias voltage between two bias contacts of the at least one dummy resistor structure and a related voltage between the bias contacts of the at least one sensor structure” on lines 4-6 of Claim 1 and the phrase “applying a predefined bias voltage between two bias contacts of the at least one dummy resistor structure and applying a related voltage between the bias contacts of the at least one sensor structure” on lines 5-7 of Claim 16 lacks proper written description.  

    PNG
    media_image1.png
    411
    657
    media_image1.png
    Greyscale

As seen above, and as best understood, the only voltage generated by the first regular is at the output of amplifier (131).  This voltage is input into the gate of the transistor (132).  The first regulator is therefore controlling the amount of voltage/current from Vbot (the bottom terminal of the dummy resistive structure) that flows the ground.  No bias signal is sent from the first regulator up through the dummy resistor structure.  Furthermore, the first regular is neither adapted to nor actually applies a bias voltage across or between the bias contacts (Vtop,Vbot) of the dummy structure as it not connected to these contacts, and again as noted above, the first regulator at most is controlling the voltage/current from the bottom terminal of the dummy structure that flows to ground.  As such, the above claim phrase lacks proper written description because applicant does not reasonably show or explain how applicant is implementing the above claim feature, within the confines of the elected embodiment.  
The phrase “the second regulator is adapted to regulate a dummy common mode voltage being an average of voltages on the two intermediate contacts between the bias contacts of the at least one dummy resistor structure such that the dummy common mode voltage is the same as a common mode voltage being an average voltage of voltages on the sense contacts of the at least one sensor structure” on lines 9-15 of Claim 1 and the phrase “regulating a dummy common mode voltage being an average of voltages on at least two intermediate contacts of the at least one dummy resistor structure which is a resistive structure comprising the two intermediate contacts between the two bias contacts such that the dummy common mode voltage is the same as a common mode voltage being an average of voltages on the sense contacts of the at least one sensor structure” on lines 9-16 of Claim 16 lacks proper written description.
Paragraph [100] explains that the dummy sensor may or may not be present in the magnetic field, but applicant makes clear that the intent is that the output of the dummy resistor structure is “independent of the magnetic field” and “is not used for sensing.”  This feature therefore lacks proper written description because, as best understood, the common mode voltage across the actual sensors would never be the same as the dummy common mode voltage.  The second regulator (140) is essentially controlling the gates of the transistors, thus controlling the amount of voltage received from source Vdd.  However, even through this process, when the Hall sensors are exposed and sensing a magnetic field, the output on their terminals would be a representation of the strength of the external magnetic field.  Because the dummy Hall sensor generates a signal that is independent of the magnetic field, the output on its terminals would not be indicative of the external magnetic field.  The common mode voltage is half of the sum of the voltages from each terminal.  As best understood, merely controlling the voltage going across the dummy and actual sensors will not cause the common mode voltages of the actual sensors to equal that of the dummy sensor because the dummy sensor is not outputting any voltage representative of the external magnetic field.  Instead, the Hall sensors may experience a change in their output that is adjusted based on the actions of the second regulator, but their output would still be a representation of the detected magnetic field.  As such, the above claim phrase lacks proper written description because applicant does not reasonably show or explain how applicant is implementing the above claim feature, within the confines of the elected embodiment.  
As to Claim 10,
The phrase “the related voltage is determined as the predefined bias voltage times a predefined scaling factor” on lines 1-2 lacks proper written description.  At issue here is that no claim feature recited is capable of making the above claimed determination.  The regulators and structures do not, in light of the disclosure, make the above determination, and as such, this claim feature lacks proper written description because applicant does not reasonably explain, using the features recited in the claim, how a related voltage can be determined.
As to Claims 2, 4-6, 8, 10-12, and 14-15,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 8,
The phrase “the obtained average” on line 3 is indefinite. Applicant has not previously recited that an average was obtained, and applicant further only previously recited that the first average block’s intended use is “for averaging the voltages,” which is not the same as stating that the block is configured to obtain an average.  As such, it is unclear what obtained average applicant is referencing, and the difference between this obtained average and the intended use of average the voltages recited earlier in the claim is unclear.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 10-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (Nakamura) (US 2017/0234910).
As to Claims 1 and 16,
Nakamura discloses A bridge sensor comprising at least one dummy resistor structure (11) (Figure 7 / note because the dummy resistor structure is formed from the same technology as the actual sensors, in light of applicant’s disclosure, sensor (11) can reasonably be considered a dummy resistor structure), at least one sensor structure (12), a first regulator (combination of (16), (15), (32), and (31) for each respective element (11),(12)) (Paragraph [0110]), wherein the at least one sensor structure is a bridge sensor structure comprising two bias contacts and two sense contacts (Figure 7), and wherein the first regulator is adapted to apply a predefined bias voltage between two bias contacts of the at least one dummy resistor structure and a related voltage between the bias contacts of the at least one sensor structure (Figure 7 / note that in light of applicant’s disclosure and as best understood, because the bias sources are connected to the dummy and sensor structures in a similar manner as applicant, it is reasonable to conclude that they would apply a bias signal in a similar manner as applicant, and also note that current source can be considered as a voltage source because it must generate a voltage, and due to the direct relationship between current and voltage), characterized in that the bridge sensor comprises a second regulator (combination of (32) and (31) for each respective element (11),(12)), (Paragraph [0110]), and that the at least one dummy resistor structure is a resistive structure comprising two intermediate contacts between the two bias contacts (Figure 7), wherein the second regulator is adapted to regulate a dummy common mode voltage being an average of voltages on the two intermediate contacts between the bias contacts of the at least one dummy resistor structure such that the dummy common mode voltage is the same as a common mode voltage being an average voltage of voltages on the sense contacts of the at least one sensor structure (Paragraphs [0104], [0110],[0111] / note that when the magnetic field is uniform, the output on either terminal of either sensor is a common mode voltage as the output is the same voltage, and note that paragraphs [0110] and  [0111] explains that two circuits (31a) could exist, one for each of (11), and (12), which takes a different from the respective voltages from each of (11) and (12) and outputs the common mode signal, in a similar manner as seen in Figure 7), (Figure 8), (Paragraphs [0116],[0150]-[0152] / note the embodiment of Figure 8 is also relied upon which discloses the same features of the embodiment of Figure 7 except that it includes four Hall elements instead of two).
As to Claim 2,
Nakamura discloses wherein the at least one dummy resistor structure is made of the same material and/or using a same technology as the at least one sensor structure (Paragraph [0101]).
As to Claim 4,
Nakamura discloses the second regulator is adapted to regulate the common mode voltage to a predefined value (Figure  7 / note Vcom as the predefined value).
As to Claim 5,
Nakamura discloses the first regulator comprises a first operational amplifier ( combination of (101) for each element (11),(12)), a first transistor ((102) for (11)) connected with a bias contact of the at least one dummy resistor structure for biasing the at least one dummy resistor structure, and a second transistor ((102) for (12)) second connected with a bias contact of the at least one sensor structure for biasing the at least one sensor structure, wherein gates of the first transistor and of the second transistor are controlled by an output of the first operational amplifier (Figure 7), (Paragraphs [0099] and [0110] / note the circuit elements (102) can be MOS transistors and thus the output of the comparators must reasonably be connected to the gates of the transistors in a similar manner as applicant).
As to Claim 6,
Nakamura discloses the second regulator comprises a second operational amplifier ( combination of (101) for each element (11),(12)), a third transistor ((102) for (11)) connected with a bias contact of the at least one dummy resistor structure to regulate the dummy common mode voltage, and a fourth transistor ((102) for (12)) connected with a bias contact of the of the at least one sensor structure to regulate the common mode voltage being the average voltage of voltages on the sense contacts of the at least one sensor structure, wherein gates of the third transistor and of the fourth transistor are controlled by an output of the second operational amplifier (Figure 7), (Paragraphs [0099] and [0110] / note the circuit elements (102) can be MOS transistors and thus the output of the comparators must reasonably be connected to the gates of the transistors in a similar manner as applicant).
As to Claim 8,
Nakamura discloses the bridge sensor comprising a first average block which is adapted for averaging the voltages on intermediate contacts of the dummy resistor structure and outputting the obtained average and wherein the output of the average block is connected with an input of the second regulator (Figure 7 / note element (31a) obtains an average), (Paragraph [0103]).
As to Claim 10,
Nakamura discloses the related voltage is determined as the predefined bias voltage times a predefined scaling factor (Figure 7 / note the related voltage can be one times the bias voltage as it can be the same as the bias voltage and related voltage can be the same voltage).
As to Claim 11,
Nakamura discloses the at least one sensor structure is a Hall plate (Paragraph [0086]).
As to Claim 12,
Nakamura discloses wherein the dummy resistor structure comprises a dummy Hall plate (Paragraph [0086]), the dummy resistor structure having two intermediate contacts which are sense contacts of the dummy resistor structure (Figure 7).
As to Claim 14,
Nakamura discloses  the number of sensor structures is at least two (Figure 8).
As to Claim 15,
Nakamura discloses wherein the at least one sensor structure is a magnetic sensor structure (Paragraph [0086]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2018/0224484 to Raman et al. which discloses an averaging circuit taking the average of the output of a bridge sensor structure which is used to control the bias of the sensor, 2) US 2017/0074915 to Raman et al. which discloses common mode regulation of a bridge circuit, and 3) US 10,816,613 to Iriguchi which discloses a common mode feedback circuit used to determine a midpoint voltage between two elements and provides a feedback operation to set an common voltage for the elements..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858